 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDBelcor, Inc., d/b/a Franciscan Convalescent Hospi-tal and Hospital & Institutional WorkersUnion, Local No. 250, Service Employees Inter-national Union, AFL-CIO. Case 32-CA-3153June 12, 1981DECISION AND ORDERUpon a charge filed on October 22, 1980, byHospital & Institutional Workers Union, Local No.250, Service Employees International Union, AFL-CIO, herein called the Union, and duly served onBelcor, Inc., d/b/a Franciscan Convalescent Hos-pital, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 32, issued a com-plaint on October 27, 1980, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September22, 1980, following a Board election in Case 23-RC-795, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about September30, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. Further,since on or about September 30, 1980, Respondenthas failed and refused to supply information re-quested by the Union regarding, inter alia, names,rates of pay, and job classifications of unit employ-ees. On November 7, 1980, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint. Inessence, Respondent denies the appropriateness ofthe unit, that the Union is the exclusive representa-tive of the employees in the unit, that the specificinformation requested by the Union (e.g., names,rates of pay, and job classifications of the employ-ees in the unit) is necessary or relevant to thel Official notice is taken of the record in the representation proceed-ing, Case 32-RC-795, as the term "record" is defined in Sees 102.68 and102.69(g) of the Board's Rules and Regulations, Series .as amended SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Interype Co. IPenello, 269 F Supp 573 (DCVa. 1967): Follerr Corp., 164 NLRB 378 (1967), cnfd 397 F 2d 91 (7thCir. 1968); Sec. 9(d) of the NI.RA, as amended256 NLRB No. 75Union's performance of its function as the exclusivecollective-bargaining representative of the employ-ees in the unit, and that it has failed and refused tobargain with the Union or that it has violated Sec-tion 8(a)(5) and (1) of the Act. Affirmatively, Re-spondent alleges that the certification issued by theBoard was "faulty, void, invalid and contrary tolaw."On December 4, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December15, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Thereafter,on December 23, 1980, the Charging Party filed ajoinder in Motion for Summary Judgment and re-quest for litigation expenses. On December 29,1980, Respondent filed a response to the Notice ToShow Cause, entitled "Opposition to GeneralCounsel's Motion for Summary Judgment andCharging Party's Request for Litigation Expenses."Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause,Respondent alleges that the General Counsel'sMotion for Summary Judgment is inappropriate in-asmuch as there are a number of substantial andfactual issues which remain unresolved.2Specifical-ly, Respondent asserts that the underlying repre-sentation election did not constitute an accurate in-dication of employee preference as the employeeswere unlawfully influenced by alleged preelectionconduct of union representatives and Board agents,and by certain allegedly improper acts committedby Board agents and union representatives duringthe election. Respondent also asserts that the BoardRespondent states that the General Counsel failed to include with hisMotion for Summary Judgment Respondent's request for review of theRegional Director's Supplemental Decision and Certification of Repre-sentative, as well as exhibits attached thereto. Respondent has requestedthat the Board order the Region to Furnish these documents so that theBoard may make a proper resolution of the General Counsel's Motion forSummary Judgment As reference was made to Respondent's request forreview in the Motion for Summary Judgment. the General Counselshould have included a copy of the request for review and attached ex-hibits. However, inasmuch as Respondent's request for review with at-tached exhibits previously had been filed with and considered by theBoard as part of the record in Case 32 RC 795, and is presently availa-ble, we take administrative notice of it and make it part of the record inthe instant case Further, Respondent states that, contrary to the GeneralCounsel's assertions in his Motion for Summary Judgment, Respondent'sanswer to the complaint admitted that John Spittler was the administra-tor of the Hospital and a supervisor within the meaning of the Act onlyfor the period ending Noember 29., 1979, and affirmatively alleged thatJohn Sears was the administrator and a supervisor for the period begin-ning August tS, 1980, and continuing to date We have examined Re-spondenl's answer and note the accuracy of Respondent's statementabove. FRANCISCAN CONVALESCENT HOSPITAL511has erroneously failed and refused to afford Re-spondent an evidentiary hearing in that the hearingheld on its objections to the election was improper-ly limited in scope, and its objections were improp-erly overruled. Additionally, Respondent statesthat the election was not held in a unit appropriatefor the purposes of collective bargaining. Finally,Respondent states that the Charging Party's requestfor litigation expenses should be denied as such anaward would be erroneous under present Boardlaw.Review of the record herein, including therecord in Case 32-RC-795, reveals that, upon a pe-tition duly filed under Section 9(c) of the Act, ahearing was held before a hearing officer of theNational Labor Relations Board. Thereafter, theActing Regional Director issued a Decision andDirection of Election, wherein he found that thepetitioned-for unit of all housekeeping departmentemployees including housekeepers, maintenance,janitors, laundry workers; dietary department, in-cluding cooks, kitchen helpers; nursing department,including licensed vocational nurses, nursesaides/assistants, orderlies, certified nursing assis-tants, activities director and director of staff devel-opment, employed by the Employer at its Merced,California, facility; excluding registered nurses,office clerical employees, engineers, guards and su-pervisors as defined in the Act, constitute an ap-propriate unit for the purposes of collective bar-gaining. On October 30, 1979, the Respondent fileda request for review of the Acting Regional Direc-tor's Decision and Direction of Election in whichRespondent alleged, inter alia, that its licensedpractical nurses, activities director, and staff direc-tor of development should not be included in theunit because they are either supervisors, profession-al employees, managerial employees, or they lack acommunity of interest with other members of theunit found to be appropriate. By telegraphic orderon November 16, 1979, the Board denied Respond-ent's request for review.On November 16, 1979, a secret-ballot electionwas held among employees in the aforementionedunit. The tally of ballots shows that the Union wonthe election. On November 23, 1979, Respondentfiled timely objections to conduct affecting the re-sults of the election. After investigating the objec-tions, the Regional Director, on January 25, 1980,3issued his Supplemental Decision, Order, andNotice of Hearing, in which he directed a hearingon Respondent's objection alleging that the Unionpromised its supporters a reduction in initiation feesand those portions of objections which alleged thatthe Union made material misrepresentations con-3 All dates hereinafter are in 1980 unless otherwise indicatedcerning wage increases negotiated between theUnion and five other facilities of the Employer. Herecommended that Respondent's other objectionsbe overruled in their entirety. On February 16 Re-spondent filed a request for review of the RegionalDirector's Supplemental Decision in which it con-tended that the Regional Director erred by failingto sustain or recommend a hearing on Respondent'sobjections concerning, inter alia, alleged deficien-cies in the Board's Notice of Election, alleged im-proper acts committed by Board agents and unionrepresentatives during the election, and alleged ma-terial misrepresentations made by union representa-tives shortly before the election. By telegraphicorder of March 7 the Board denied Respondent'srequest for review. On April 21, a hearing washeld on those objections which were not overruledby the Regional Director. On June 12 the HearingOfficer issued his Report on Objections in whichhe recommended that all the objections be over-ruled in their entirety. On July I Respondent filedwith the Regional Director exceptions to the Hear-ing Officer's report and a supporting brief contend-ing, inter alia, that the Hearing Officer's recom-mendations were based on improper credibility res-olutions and incorrect applicad promised its sup-porters a reduction in initiation fees and those por-tions of objections which alleged that the Unionmade material misrepresentations concerning wageincreases negotiated between the Union and fiveother facilities of the Employer. He recommendedthat Respondent's other objections be overruled intheir entirety. On February 16 Respondent filed arequest for review of the Regional Director's Sup-plemental Decision in which it contended that theRegional Director erred by failing to sustain orrecommend a hearing on Respondent's objectionsconcerning, inter alia, alleged deficiencies in theBoard's Notice of Election, alleged improper actscommitted by Board agents and union representa-tives during the election, and alleged material mis-representations made by union representativesshortly before the election. By telegraphic order ofMarch 7 the Board denied Respondent's request forreview. On April 21, a hearing was held on thoseobjections which were not overruled by the Re-gional Director. On June 12 the Hearing Officerissued his Report on Objections in which he rec-ommended that all the objections be overruled intheir entirety. On July 1 Respondent filed with theRegional Director exceptions to the Hearing Offi-cer's report and a supporting brief contending, interalia, that the Hearing Officer's recommendationswere based on improper credibility resolutions andincorrect application of Board law. On July 18, theRegional Director issued his Second Supplemental 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDecision and Certification of Representative, inwhich he adopted the Hearing Officer's recom-mended disposition of Respondent's objections.Thereafter, on August 11, Respondent filed a re-quest for review with the Board, essentially reiter-ating the arguments presented in its exceptions tothe Hearing Officer's report. By telegraphic orderof September 22 the Board denied Respondent's re-quest for review.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent Belcor, Inc., d/b/a Franciscan Con-valescent Hospital, a California corporation withan office and place of business in Merced, Califor-nia, has been engaged in the operation of a propri-etary convalescent hospital. During the past 12months, Respondent, in the course and conduct ofits business operations, derived gross revenues inexcess of $100,000 and has received revenues inexcess of $10,000 from Medi-Cal.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHospital & Institutional Workers Union, LocalNo. 250, Service Employees International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.4 See Pittsburgh Plare Glass Co. v. NL.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All housekeeping department employees in-cluding housekeepers, maintenance, janitors,laundry workers; dietary department, includ-ing cooks, kitchen helpers; nursing departmentincluding licensed vocational nurses, nursesaides/assistants, orderlies, certified nursing as-sistants, activities directors, and director ofstaff development, employed by Respondent atits Merced, California facility; excluding regis-tered nurses, office clerical employees, engi-neers, guards, and supervisors as defined in theAct.2. The certificationOn November 16, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 32 designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton September 22, 1980, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 25, 1980,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 30, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Commencing on or about September 25, 1980,and at all times thereafter, the Union, by letter, hasrequested Respondent to furnish the Union withthe name of each employee in the bargaining unit,with his or her address, telephone number, socialsecurity number, date of hire, rate of pay, classifi-cation, and marital or dependent status; copies offringe benefit programs currently in effect for unit FRANCISCAN CONVALESCENT HOSPITAL513employees including copies of the policies, thepolicy booklets, if any, and the costs of the policiesto the Company and/or the employee; copies ofany personnel handbook given to employees; andcopies of any written rules or regulations and/orpolicies or procedures, which are currently ineffect governing the personnel relations in the bar-gaining unit. This information is necessary for andrelevant to the Union's performance of its functionas the exclusive collective-bargaining representativeof the unit employees. Since on or about Septem-ber 30, 1980, Respondent has failed and refused tofurnish the Union with the information describedabove.Accordingly, we find that Respondent has, sinceSeptember 30, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and has failed and refused to providethe Union with information requested which is rel-evant to the Union in its role as bargaining repre-sentative. By such refusals, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and () of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, supply the requested information andbargain collectively with the Union as the exclu-sive representative of all employees in the appro-priate unit and, if an understanding is reached,embody such understanding in a signed agree-ment. 5In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-s The Charging Party's request that Respondent be directed to reim-burse it for the expenses incurred in litigating this matter is denied as wedo not find Respondent's defenses herein to be frivolous. See MonarchFederal Savings Loan Association, 241 NLRB 893 (1979), and cases citedtherein.fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Belcor, Inc., d/b/a Franciscan ConvalescentHospital is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. Hospital and Institutional Workers Union,Local No. 250, Service Employees InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All housekeeping department employees in-cluding housekeepers, maintenance, janitors, laun-dry workers; dietary department, including cooks,kitchen helpers; nursing department including li-censed vocational nurses, nurses aides/assistants,orderlies, certified nursing assistants, activities di-rectors, and director of staff development, em-ployed by Respondent at its Merced, California, fa-cility; excluding registered nurses, office clericalemployees, engineers, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since September 22, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about September 30, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, and byrefusing to furnish the Union with the informationit requested in its letter of September 25, 1980, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusals to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en- 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Belcor, Inc., d/b/a Franciscan Convalescent Hos-pital, Merced, California, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hospital & Institu-tional Workers Union, Local No. 250, Service Em-ployees International Union, AFL-CIO, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All housekeeping department employees in-cluding housekeepers, maintenance, janitors,laundry workers; dietary department, includ-ing cooks, kitchen helpers; nursing department,including licensed vocational nurses, nursesaides/assistants, orderlies, certified nursing as-sistants, activities directors, and director ofstaff development, employed by Respondent atits Merced, California facility; excluding regis-tered nurses, office clerical employees, engi-neers, guards, and supervisors as defined in theAct.(b) Refusing to supply the aforesaid labor organi-zation with information necessary for collectivebargaining, including the names of each employeein the bargaining unit, with his or her address, tele-phone number, social security number, date of hire,rates of pay, classification, and marital status;copies of fringe benefit programs currently in effectfor unit employees including copies of the policies,the policy booklets, if any, and the cost of the poli-cies to the Company and/or the employees; copiesof any personnel handbook given to employees;and copies of any written rules or regulationsand/or policies or procedures, which are currentlyin effect governing the personnel relations in thebargaining unit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request supply the above-named labororganization with information necessary for collec-tive bargaining, including the names of each em-ployee in the bargaining unit, with his or her ad-dress, telephone number, social security number,date of hire, rates of pay, classification, and maritalstatus; copies of fringe benefit programs currentlyin effect for unit employees including copies of thepolicies, the policy booklets, if any, and the cost ofthe policies to the Company and/or the employees;copies of any personnel handbook given to employ-ees; and copies of any written rules or regulationsand/or policies or procedures, which are currentlyin effect governing the personnel relations in thebargaining unit.(c) Post at its office and place of business at 3169"M" Street, Merced, California, copies of the at-tached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 32, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Hospital & Institutional Workers Union, FRANCISCAN CONVALESCENT HOSPITAL515Local No. 250, Service Employees Interna-tional Union, AFL-CIO, as the exclusive rep-resentative of the employees in the bargainingunit described below.WE WILL NOT refuse to supply the above-named Union with information necessary forcollective bargaining, including the names ofeach employee in the bargaining unit, with hisor her address, telephone number, social secu-rity number, date of hire, rates of pay, classifi-cation, and marital status; copies of fringebenefit programs currently in effect for unitemployees including copies of the policies tothe Company and/or the employees; copies ofany personnel handbook given to employees;and copies of any written rules or regulationsand/or policies or procedures, which are cur-rently in effect governing the personnel rela-tions in the bargaining unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All housekeeping department employees in-cluding housekeepers, maintenance, janitors,laundry workers; dietary department, includ-ing cooks, kitchen helpers; nursing depart-ment including licensed vocational nurses,nurses aides/assistants, orderlies, certifiednursing assistants, activities directors, and di-rector of staff development, employed byRespondent at its Merced, California facili-ty; excluding registered nurses, office cleri-cal employees, engineers, guards, and super-visors as defined in the Act.WE WILL, upon request, supply the above-named Union with information necessary forcollective bargaining, including the names ofeach employee in the bargaining unit, with hisor her address, telephone number, social secu-rity number, date of hire, rates of pay, classifi-cation, and marital status; copies of fringebenefit programs currently in effect for unitemployees including copies of the policies, thepolicy booklets, if any, and the cost of thepolicies to the Company and/or the employ-ees; copies of any personnel handbook givento employees, and copies of any written rulesor regulations and/or policies or procedures,which are currently in effect governing thepersonnel relations in the bargaining unit.BELCOR, INC., D/B/A FRANCISCANCONVALESCENT HOSPITAL